         Case 4:19-cr-00647 Document 22 Filed on 03/09/20 in TXSD Page 1 of 11



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

UNITED STATES OF AMERICA                         §
                                                 §
          v.                                     §    CRIMINAL NO. 19-647
                                                 §
NOEL EXINIA,                                     §
          Defendant.                             §

                                     PLEA AGREEMENT

         The United States of America, by and through Ryan K. Patrick, United States Attorney

for the Southern District of Texas, and Jim McAlister, Assistant United States Attorney, and the

defendant, NOEL EXINIA ("Defendant"), and Defendant's counsel, pursuant to Rule

11 (c)(1 )(A) and/or 11 (c)(1 )(B) of the Federal Rules of Criminal Procedure, state that they have

entered into an agreement, the terms and conditions of which are as fo llows:

                                     Defendant's Agreement

          1. Defendant agrees to plead guilty to Count 5 of the Indictment.       Count 5 charges

Defendant with Retaliation Against A Federal Judge, in violation of Title 18, United States Code,

Sections 1521 and 2. Defendant, by entering this plea, agrees that he is waiving any right to have

the facts that the law makes essential to the punishment either charged in the indictment, or proved

to a jury or proven beyond a reasonable doubt.

                                       Punishment Range

         2. The statutory maximum penalty for each violation of Title 18, United States Code,

Section 1521 , is imprisonment of not more than 10 years and a fine of not more than $ 250,000.

Additionally, Defendant may receive a term of supervised release after imprisonment of up to 3

years.     See Title 18, United States Code, sections 3559(a)(3) and 3583(b)(2).         Defendant

acknowledges and understands that if he should violate the conditions of any period of supervised
      Case 4:19-cr-00647 Document 22 Filed on 03/09/20 in TXSD Page 2 of 11



release which may be imposed as part of his sentence, then Defendant may be imprisoned for up

to 2 years, without credit for time already served on the term of supervised release prior to such

violation. See Title 18, United Stated Code, sections 3559(a)(3) and 3583(e)(3). Defendant

understands that he cannot have the imposition or execution of the sentence suspended, nor is he

eligible for parole.

                                 Mandatory Special Assessment

        3. Pursuant to Title 18, United States Code, section 3013(a)(2)(A), immediately after

sentencing, Defendant will pay to the Clerk of the United States District Court a special assessment

in the amount of one hundred dollars ($100.00) per count of conviction. The payment will be by

cashier's check or money order, payable to the Clerk of the United States District Court, c/o District

Clerk's Office, P.O. Box 61010, Houston, Texas 77208, Attention: Finance.

                                   Immigration Consequences

        4. Defendant recognizes that pleading guilty may have consequences with respect to

his/her immigration status. Defendant understands that if he/she is not a citizen of the United

States, by pleading guilty he/she may be removed from the United States, denied citizenship, and

denied admission to the United States in the future. Defendant understands that if he/she is a

naturalized United States citizen, pleading guilty may result in immigration consequences, such as

denaturalization and potential deportation or removal from the United States.            Defendant's

attorney has advised Defendant of the potential immigration consequences resulting from

Defendant's plea of guilty, and Defendant affirms that he/she wants to plead guilty regardless of

any immigrat1on consequences that may result from the guilty plea and conviction.




                                                  2
      Case 4:19-cr-00647 Document 22 Filed on 03/09/20 in TXSD Page 3 of 11



                            Waiver of Appeal and Collateral Review

       5. Defendant is aware that Title 28, United States Code, section 1291 , and Title 18, United

States Code, section 3742, afford a defendant the right to appeal the conviction and sentence

imposed. Defendant is also aware that Title 28, United States Code, section 2255, affords the right

to contest or "collaterally attack" a conviction or sentence after the judgment of conviction and

sentence has become final. Defendant knowingly and voluntarily waives the right to appeal or

"collaterally attack" the conviction and sentence, except that Defendant does not waive the right

to raise a claim of ineffective assistance of counsel on direct appeal, if otherwise permitted, or on

collateral review in a motion under Title 28, United States Code, section 2255 . In the event

Defendant files a notice of appeal following the imposition of the sentence or later collaterally

attacks his conviction or sentence, the United States will assert its rights under this agreement and

seek specific performance of these waivers.

       6. In agreeing to these waivers, Defendant is aware that a sentence has not yet been

determined by the Court. Defendant is also aware that any estimate of the possible sentencing

range under the sentencing guidelines that he/she may have received from his/her counsel, the

United States or the Probation Office, is a prediction and not a promise, did not induce his/her

guilty plea, and is not binding on the United States, the Probation Office or the Court. The United

States does not make any promise or representation concerning what sentence the defendant will

receive. Defendant further understands and agrees that the United States Sentencing Guidelines

are "effectively advisory" to the Court.     See United States v. Booker, 543 U.S. 220 (2005).

Accordingly, Defendant understands that, although the Court must consult the Sentencing




                                                 3
      Case 4:19-cr-00647 Document 22 Filed on 03/09/20 in TXSD Page 4 of 11



Guidelines and must take them into account when sentencing Defendant, the Court is not bound

to follow the Sentencing Guidelines nor sentence Defendant within the calculated guideline range.

        7. Defendant understands and agrees that each and all waivers contained in the Agreement

are made in exchange for the concessions made by the United States in this plea agreement.

                                  The United States' Agreements

        8. The United States agrees to each of the following:

       (a)     If Defendant pleads guilty to Count 5 of the indictment and persists in that
       plea through sentencing, and if the Court accepts this plea agreement, the United
       States will move to dismiss any remaining counts of the indictment at the time of
       sentencing;

       (b)     If the Court determines that Defendant qualifies for an adjustment under
       section 3El.l(a) of the United States Sentencing Guidelines, and the offense level
       prior to operation of section 3El. l(a) is 16 or greater, the United States will move
       under section 3El.l(b) for an additional one-level reduction because Defendant
       timely notified authorities of his or her intent to plead guilty, thereby pennitting the
       United States to avoid preparing for trial and permitting the United States and the
       Court to allocate their resources more efficiently.

                     Agreement Binding - Southern District of Texas Only

       9. The United States Attorney ' s Office for the Southern District of Texas agrees that it

will not further criminally prosecute Defendant in the Southern District of Texas for offenses

arising from conduct charged in the indictment. This plea agreement binds only the United States

Attorney' s Office for the Southern District of Texas and Defendant. It does not bind any other

United States Attorney' s Office. The United States Attorney' s Office for the Southern District of

Texas will bring this plea agreement and the full extent of Defendant' s cooperation to the attention

of other prosecuting offices, if requested.



                              United States' Non-Waiver of Appeal

                                                  4
      Case 4:19-cr-00647 Document 22 Filed on 03/09/20 in TXSD Page 5 of 11



       10. The United States reserves the right to carry out its responsibilities under guidelines

sentencing. Specifically, the United States reserves the right:

       (a)     to bring its version of the facts of this case, including its evidence file and
       any investigative files, to the attention of the Probation Office in connection with
       that office's preparation of a presentence report;

       (b)     to set forth or dispute sentencing factors or facts material to sentencing;

       (c)    to seek resolution of such factors or facts in conference with Defendant's
       counsel and the Probation Office;

       (d)     to file a pleading relating to these issues, in accordance with section 6Al.2
       of the United States Sentencing Guidelines and Title 18, United States Code,
       section 3553(a); and

       (e)     to appeal the sentence imposed or the manner in which it was determined.

                                     Sentence Determination

       11. Defendant is aware that the sentence will be imposed after consideration of the United

States Sentencing Guidelines and Policy Statements, which are only advisory, as well as the

provisions of Title 18, United States Code, section 3553(a). Defendant nonetheless acknowledges

and agrees that the Court has authority to impose any sentence up to and including the statutory

maximum set for the offense(s) to which Defendant pleads guilty, and that the sentence to be

imposed is within the sole discretion of the sentencing judge after the Court has consulted the

applicable Sentencing Guidelines. Defendant understands and agrees that the parties' positions

regarding the application of the Sentencing Guidelines do not bind the Court and that the sentence

imposed is within the discretion of the sentencing judge. If the Court should impose any sentence

up to the maximum established by statute, or should the Court order any or all of the sentences

imposed to run consecutively, Defendant cannot, for that reason alone, withdraw a guilty plea, and

will remain bound to fulfill all of the obligations under this plea agreement.

                                                 5
      Case 4:19-cr-00647 Document 22 Filed on 03/09/20 in TXSD Page 6 of 11



                                         Rights at Trial ·

        12. Defendant understands that by entering into this agreement, he surrenders certain

rights as provided in this plea agreement. Defendant understands that the rights of a defendant

include the following :

       (a)    If Defendant persisted in a plea of not guilty to the charges, defendant would
       have the right to a speedy jury trial with the assistance of counsel. The trial may
       be conducted by a judge sitting without a jury if Defendant, the United States, and
       the court all agree.

       (b)    At a trial, the United States would be required to present witnesses and other
       evidence against Defendant. Defendant would have the opportunity to confront
       those witnesses and his/her attorney would be allowed to cross-examine them. In
       tum, Defendant could, but would not be required to, present witnesses and other
       evidence on his/her own behalf. If the witnesses for Defendant would not appear
       voluntarily, he/she could require their attendance through the subpoena power of
       the court; and

       (c)     At a trial, Defendant could rely on a privilege against self-incrimination and
       decline to testify, and no inference of guilt could be drawn from such refusal to
       testify. However, if Defendant desired to do so, he/she could testify on his/her
       own behalf.




                                 Factual Basis for Guilty Plea




                                                 6
      Case 4:19-cr-00647 Document 22 Filed on 03/09/20 in TXSD Page 7 of 11



        13. Defendant is pleading guilty because he is in fact guilty of the charge contained in

Count 5 of the indictment. If this case were to proceed to trial, the United States could prove each

element of the offense beyond a reasonable doubt. The following facts, among others would be

offered to establish Defendant's guilt:

On or about January 6, 2015, in the Southern District of Texas, the defendant, NOEL EXINIA,
induced the filing in a public record in Cameron County of a false lien against the property of
Judge Andrew Hanen as stated in the indictment.

Judge Andrew Hanen is a Federal District Judge in the Southern District of Texas, and an officer
and employee of the United States Government described in Title 18, United States Code,
Section 1114.

Mr. Exinia filed the lien against Judge Hanen because the defendant believed Judge Hanen
unfairly sentenced him to the bureau of prisons as part of his official duties as a Federal District
Judge.

The defendant filed false and fraudulent liens having reason to know that they were false and
fraudulent because Judge Hanen did not owe the defendant one-hundred million dollars
(($100,000,000) as claimed in the filing nor did a legitimate claim exist against Judge Hanen' s
property of four-hundred million dollars ($400,000,000).

All in violation of Title 18, United States Code, Sections 1521 and 2.




                                                  7
      Case 4:19-cr-00647 Document 22 Filed on 03/09/20 in TXSD Page 8 of 11



                                    Breach of Plea Agreement

        14. If Defendant should fail in any way to fulfill completely all of the obligations under

this plea agreement, the United States will be released from its obligations under the plea

agreement, and Defendant's plea and sentence will stand.         If at any time Defendant retains,

conceals, or disposes of assets in violation of this plea agreement, or if Defendant knowingly

withholds evidence or is otherwise not completely truthful with the United States, then the United

States may move the Court to set aside the guilty plea and reinstate prosecution. Any information

and documents that have been disclosed by Defendant, whether prior to or subsequent to this plea

agreement, and all leads derived therefrom, will be used against defendant in any prosecution.

                         Restitution, Forfeiture, and Fines - Generally

       15. This Plea Agreement is being entered into by the United States on the basis of

Defendant's express representation that he will make a full and complete disclosure of all assets

over which he/she exercises direct or indirect control, or in which he/she has any financial interest.

Defendant agrees not to dispose of any assets or take any action that would effect a transfer of

property in which he has an interest, unless Defendant obtains the prior written permission of the

United States.

       16. Defendant agrees to make complete financial disclosure by truthfully executing a

sworn financial statement (Form OBD-500 or similar form) within 14 days of signing this plea

agreement. Defendant agrees to authorize the release of all financial information requested by

the United States, including, but not limited to, executing authorization forms permitting the

United States to obtain tax information, bank account records, credit histories, and social security




                                                  8
      Case 4:19-cr-00647 Document 22 Filed on 03/09/20 in TXSD Page 9 of 11




information. Defendant agrees to discuss and answer any questions by the United States relating

to Defendant's complete financial disclosure.

        17. Defendant agrees to take all steps necessary to pass clear title to forfeitable assets to

the United States and to assist fully in the collection of restitution and fines, including, but not

limited to, surrendering title, executing a warranty deed, signing a consent decree, stipulating to

facts regarding the transfer of title and the basis for the forfeiture, and signing any other documents

necessary to effectuate such transfer. Defendant also agrees to direct any banks which have

custody of his/her assets to deliver all funds and records of such assets to the United States.

       18. Defendant understands that forfeiture, restitution, and fines are separate components

of sentencing and are separate obligations.

                                                Fines

       19. Defendant understands that under the Sentencing Guidelines the Court is permitted to

order Defendant to pay a fine that is sufficient to reimburse the government for the costs of any

imprisonment or term of supervised release, if any. Defendant agrees that any fine imposed by

the Court will be due and payable immediately, and Defendant will not attempt to avoid or delay

payment. Subject to the provisions of paragraph 7 above, Defendant waives the right to challenge

the fine in any manner, including by direct appeal or in a collateral proceeding.

                                       Complete Agreement

       20.    This written plea agreement, consisting of _           pages, including the attached

addendum of Defendant and his/her attorney, constitutes the complete plea agreement between the

United States, Defendant, and Defendant's counsel. No promises or representations have been

made by the United States except as set forth in writing in this plea agreement.           Defendant


                                                  9
      Case 4:19-cr-00647 Document 22 Filed on 03/09/20 in TXSD Page 10 of 11



acknowledges that no threats have been made against him/her and that he/she is pleading guilty

freely and voluntarily because he/she is guilty.

       21. Any modification of this plea agreement must be in writing and signed by all parties.



                          f +~\.{_~U~l_.J. '_
       Filed at -------4,---'-              .lh..__ , Texas, on   -~j__;{_"--~✓_t_l__<f___ , 20_lo




       Subscribed and sworn to before me on                 --~-------9'~----,                  20_?.o

                                                          DAVID J. BRADLEY, Clerk
                                                          UNITED STATES DISTRICT CLERK


                                                By:          ·C ~
                                                          Deputy United States District Clerk

APPROVED:

       Ryan K. Patrick
       United States Attorney


By:
       As 1stant United States Attorney
       Southern District of Texas




                                                              10
.   .        Case 4:19-cr-00647 Document 22 Filed on 03/09/20 in TXSD Page 11 of 11



                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION
        UNITED STATES OF AMERICA         §
                                                        §
               v.                                       §    CRIMINAL NO. 19-647
                                                        §
        NOEL EXINIA,                                    §
                  Defendant.                            §

                                    PLEA AGREEMENT -- ADDENDUM

               I have fully explained to Defendant his/her rights with respect to the pending indictment. I

        have reviewed the provisions of the United States Sentencing Commission' s Guidelines Manual

        and Policy Statements and I have fully and carefully explained to Defendant the provisions of

        those Guidelines which may apply in this case. I have also explained to Defendant that the

        Sentencing Guidelines are only advisory and the court may sentence Defendant up to the maximum

        allowed by statute per count of conviction. Further, I have carefully reviewed every part of this

        plea agreement with Defendant.     To my knowledge, Defendant's decision to enter into this



                                                                    1-    1 c;
                                                            Date

               I have consulted with my attorney and fully understand all my rights with respect to the

        indictment pending against me. My attorney has fully explained, and I understand, all my rights

        with respect to the provisions of the United States Sentencing Commission' s Guidelines Manual

        which may apply in my case. I have read and carefully reviewed every part of this plea agreement

        with my attorney. I understand this agreement and I voluntarily agree to its terms.



        )(--vt CP. d ~ 6,4A
        Defendant
                                                              >-
                                                            Date
                                                                     9--- '2   C



                                                       11
